PER CURIAM.
Muhammad Sarwat appeals his conviction and sentence of five months’ imprisonment following his guilty plea to fraud and misuse of visas, permits, and other documents, in violation of 18 U.S.C. § 1546(b) (2000). Sarwat argues the district court abused its discretion by denying his motion to withdraw the guilty plea. Finding no reversible error, we affirm.
We review the denial of a motion to withdraw a guilty plea for abuse of discretion. United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir.2000). Sarwat must present a “fair and just” reason for withdrawing his guilty plea. United States v. Moore, 931 F.2d 245, 248 (4th Cir.1991). Based on the factors set forth in Moore, we find the district court did not abuse its discretion in denying the motion to withdraw his guilty plea.
Accordingly, we affirm Sarwat’s conviction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.